Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 12/29/2021.
Claims 1-20 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102

3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


5. 	Claims 1-2, 5-7, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhayapule et al., (US 20160314175). 
Claim 1:
Dhayapule suggests a system, comprising: at least one processor; a memory to store program instructions that, if executed, cause the at least one processor to perform a method, comprising: monitoring a first data store to detect a trigger event for executing an Extract, Transform, Load (ETL) process comprising one or more transformations upon a source data object stored in the first data store [Par 41 (Minimum total job execution cost and/or total job execution time that is calculated using an estimated size of the source data. A combination of an ETL server and a data source could be interpreted as a first data store)]; determining whether the ETL process should be executed upon the source data object stored in the first data store based on evaluating whether the trigger event satisfies one or more execution criteria for the ETL process, wherein evaluating the trigger event comprises comparing an attribute of the source data object with respect to a threshold as one of the one or more execution criteria [Par 41 (The trigger condition depends on the execution cost that is based on the size of data source. The size of data source is interpreted as an attribute of the source data object. The minimum execution cost = threshold)]; in response to determining that the ETL process should be executed: obtaining at least a portion of the source data object from the first data store [Par 41 (Threshold) and par 44 (Table X1 and table x2)]; applying the one or more transformations to the obtained portion of the source data object according to the ETL process to transform the obtained portion of the source data object from a first format to a second format to generate one or more [Par 41 (Threshold) and par 31 & 32 (Data of source data source are transformed and load into a target data source)]; and storing the transformed data objects that include the obtained portion of the source data object in the second format in a second data store [Par 41 (Threshold) and par 31 & 32 (Data of source data source are transformed and load into a target data source)].
Claim 2:
Dhayapule suggests wherein the method further comprises: receiving a request to register the trigger event for the ETL process; and enabling monitoring for the trigger event according to the registration of the trigger event, wherein the monitoring detects the trigger event [Par 41 (Minimum execution cost is considered as a trigger or trigger event)].
Claims 5-6:
Claims 5-6 are essentially the same as claims 1-2 except that they set forth the claimed invention as a method rather a system and rejected under the same reasons as applied above. Claim 7:
Dhayapule suggests wherein the trigger event for the ETL process indicates that the source data object is a new data object stored in the first data store [Par 30 and 47 (incoming data)].
Claim 9:
Dhayapule suggests wherein evaluating the trigger event comprises determining whether a tag attribute for the source data object matches one or more tag attribute values permitting execution of the ETL process [Par 41 (Size of a data source can also be interpreted as tag attribute)].
Claim 10:

Dhayapule suggests wherein evaluating the trigger event comprises evaluating one or more data values of the source data object with respect to a data value criteria of the one or more execution criteria [Par 41]. 
Claim 11:
Dhayapule suggests wherein evaluating the trigger event comprises evaluating a status of a previously initiated ETL process performed upon the source data object or another data object [Par 30 (Previously-obtained ETL instances)].
Claim 12:
Schiefer suggests wherein the one or more execution criteria are some of a plurality of execution criteria evaluated with respect to the trigger event, wherein at least one other one of the plurality of execution criteria is not satisfied with respect to the trigger event [Par 41].
Claim 13:
Dhayapule suggests wherein the first data store and the second data store are implemented as part of one or more data storage services offered by a provider network, wherein the detecting the trigger event, the evaluating the triggering event, the obtaining the portion of the source data [Par 41 (Trigger and threshold) and par 31-32 (Data transformation)].
Claim 14:

Claim 14 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above. Claim 15:
Claim 15 is essentially the same as claim 7 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above. Claim 16:
Claim 16 is essentially the same as claim 8 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above. Claim 17:
Schiefer suggests wherein evaluating the trigger event comprises evaluating a size of the source data object with respect to a size threshold as one of the one or more execution criteria [Par 41].
Claim 18:
Claim 20:
Dhayapule suggests wherein the program instructions cause the one or more computing devices to further implement: upon completion of the ETL process, triggering another trigger event for another ETL process performed upon the source data object or the transformed data objects [Par 41 (trigger events) and par 31-32 (transformation)].

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed nvention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhayapule et al., (US 20160314175) in view of B’Far et al (US 20100174754). 
Claim 3:
The combined teachings of Dhayapule and B’Far suggest wherein detecting the trigger event to execute the ETL process comprises detecting an update to a data catalog for the source data object [B’ Far: Par 88 and 162, (taking into account the update of data library)].
Both references (Dhayapule and B’Far) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dhayapule and B’Far before him/her, to modify the system of Dhayapule with the teaching of B’Far in order to take into account the current state of a data store [B’Far: Par 88 and 162].
Claim 4:
The combined teachings of Dhayapule and B’Far suggest wherein the at least one processor and the memory are implemented as part of an ETL service offered by a provider network, wherein the data catalog is maintained as part of the ETL service, wherein the update to the data catalog is a received via a network-based interface for the ETL service, and wherein the first data store and the second data store are implemented as part of one or more data storage services offered by the provider network [B’ Far: Par 88 and 162, (taking into account the update of data library)].
Both references (Dhayapule and B’Far) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, Dhayapule and B’Far before him/her, to modify the system of Dhayapule with the teaching of B’Far in order to take into account the current state of a data store [B’Far: Par 88 and 162].
Claim 8:
Claim 8 is essentially the same as claim 3 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above. 

Allowable Subject Matter

8. 	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/25/2022

/HUNG D LE/Primary Examiner, Art Unit 2161